


THE HARTFORD 2014 INCENTIVE STOCK PLAN:




ADMINISTRATIVE RULES


RELATING TO AWARDS FOR NON-EMPLOYEE DIRECTORS


Set forth below, effective as of the first day of the 2015-2016 Board service
year, are the Administrative Rules (“Rules”) which have been authorized by the
Compensation and Management Development Committee (the "Compensation Committee")
of the Board of Directors of The Hartford Financial Services Group, Inc. (the
“Company”) for the administration of awards under The Hartford 2014 Incentive
Stock Plan (the “Plan”) for Non-Employee Directors of the Company. All terms and
conditions of the Plan (including those relating to any Change of Control of the
Company), as they may be amended from time to time, and the rules and
interpretations applicable under the Plan, as they may be adopted by the
Compensation Committee from time to time, shall apply to all awards granted
under the Plan except as otherwise provided pursuant to the Rules set forth
herein. Capitalized terms used herein shall have the meanings specified herein
or assigned by the Plan.


1.
Annual Non-Employee Director Restricted Unit Awards. An annual award of
Restricted Units automatically shall be made in an amount as may be determined
appropriate by the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) from time to time, to each director of the Company
who is not an officer of, or otherwise employed by, the Company or any of its
subsidiaries or affiliates (a “Non-Employee Director”). The grant date of such
award shall be the first day of the next scheduled trading window following the
date of the Annual Meeting of Stockholders of the Company (“Annual Meeting”) at
which such Non-Employee Director is elected.



2.
Amount of Awards. The amount of Restricted Units granted for each Non-Employee
Director’s annual award shall be determined by dividing (a) the dollar amount of
the annual award by (b) the Fair Market Value of the Stock on the grant date of
the annual award.



3.
Restriction Period for Restricted Units. Except as otherwise provided in the
Plan and in Rule 6, the Restriction Period for Restricted Units awarded to
Non-Employee Directors under the Plan shall (unless otherwise determined by the
Nominating Committee) lapse as of the earlier of (i) the last day of the Board
service year (the period between dates of Annual Meetings) during which the
Non-Employee Director is elected or (ii) the first anniversary of the award
grant date. Notwithstanding the preceding sentence, Restricted Units awarded to
a Non-Employee Director shall automatically vest upon the occurrence of any of
the following events: (a) retirement from service on the Board in accordance
with the Company’s Corporate Governance Guidelines, (b) death of the
Non-Employee Director, (c) Total Disability of the Non-Employee Director, (d)
resignation by the Non-Employee Director under cases of special circumstances
where the


II-37



--------------------------------------------------------------------------------




Compensation Committee, in its sole discretion, consents to waive the remaining
Restriction Period, or (e) a Change of Control (in the event of a Change of
Control as described in Section 9(a)(iii) or Section 9(a)(iv) of the Plan, in
the case of a Non-Employee Director whose service on the Board involuntarily
terminates on or after the date of the stockholder approval described in either
of such Sections but before the date of the consummation described in either of
such Sections, the date of termination of such Non-Employee Director’s service
shall be deemed for purposes of the Plan to be the day following the date of the
applicable consummation). Restricted Units shall be forfeited only when the
Compensation Committee, in its sole discretion, so determines. In each case, the
shares of Stock related to Restricted Units that vest shall be delivered to the
Non-Employee Director within 60 days of the applicable vesting date.


4.
Dividends. Pursuant to Section 7(g) of the Plan, the Restricted Unit accounts of
Non-Employee Directors shall be credited with Dividend Equivalents with respect
to all Restricted Units during the period from the grant date to the payment
date. These Dividend Equivalents shall be subject to the same terms and
conditions and become payable and be paid as the Restricted Units to which they
relate. All Dividend Equivalents payable in respect of Restricted Units shall be
deemed reinvested in the number of Restricted Units determined based on the Fair
Market Value on the date the corresponding dividend on the Stock is payable to
stockholders.



5.
Prorated Awards for Non-Employee Directors Elected After Annual Non-Employee
Director Restricted Unit Awards are Made.


(a) A Non-Employee Director elected to the Board after the annual Non-Employee
Director Restricted Unit Awards described in Rule 1 are made shall receive a
prorated annual Award of Restricted Units for the portion of the Board service
year (the period between dates of Annual Meetings of Stockholders) during which
he or she is elected, determined in accordance with current administrative
procedures. The number of Restricted Units granted to the Non-Employee Director
shall be determined by dividing the dollar value of the prorated award amount by
the Fair Market Value of the Stock on the grant date (which shall be the first
day of the next scheduled trading window following such Non-Employee Director’s
election to the Board).

(b) A Non-Employee Director who is elected to the Board before the annual
Non-Employee Director Restricted Unit Awards described in Rule 1 are granted,
but after the start of the Board service year to which such Restricted Unit
Awards relate, shall receive the full annual Restricted Unit Award for such
upcoming Board service year, calculated as described in Rule 2 and granted as
described in Rule 1.






6.
Election to Receive Restricted Units in Lieu of Annual Cash Retainer, Committee
Chair Retainer and Presiding Director Retainer. A Non-Employee Director may


II-38



--------------------------------------------------------------------------------




elect to receive fully-vested Restricted Units in lieu of all or a portion of
the annual Board cash retainer, any Committee Chair retainer and any Presiding
Director retainer for a Board service year. Such election shall be made (a)
prior to the first day of the calendar year in which the applicable Board
service year begins or (b), solely with respect to a Non-Employee Director whose
Board service starts after the first day of the calendar year in which the Board
service year begins, prior to the start of such Non-Employee Director’s Board
service. Any such Restricted Units shall be granted to the Non-Employee Director
on the first day of the next scheduled trading window following the date the
applicable retainer would have been payable in cash. The number of Restricted
Units shall be determined by dividing (i) the dollar amount of the applicable
cash retainers elected by the Non-Employee Director, by (ii) the Fair Market
Value of the Stock on the first day of the applicable trading window. The shares
of Stock related to Restricted Units credited under this Rule 6 shall be
delivered to the Non-Employee Director within 60 days following the date his or
her Board service terminates.


7.
Election to Defer Receipt of Annual Equity Retainer. A Non-Employee Director may
elect that all or a portion of the Restricted Units that would otherwise be
payable for a Board service year in accordance with Rule 3 shall not be payable
until his or her Board service terminates, provided, however, that such election
is made (a) prior to the first day of the calendar year in which the applicable
Board service year begins, or (b), solely with respect to a Non-Employee
Director whose Board service starts after the first day of the calendar year in
which the Board service year begins, prior to the start of such Non-Employee
Director’s Board service. Such an election shall not extend the Restriction
Period applicable to the Award; the Award shall continue to vest as provided in
Rule 3. However, the shares of Stock related to the Restricted Units subject to
such election shall be delivered to the Non-Employee Director within 60 days
following the date his or her Board service terminates.










II-39

